In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-17-00016-CR


                           RAMON A. CHAVEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        On Appeal from the Criminal District Court 3
                                   Tarrant County, Texas
                Trial Court No. 1470684R, Honorable Daryl Coffey, Presiding

                                     August 1, 2017

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Ramon A. Chavez (appellant) was convicted of continuous family violence and

sentenced to three years’ imprisonment. See TEX. PENAL CODE ANN. § 25.11 (West

2011). His sole point on appeal involves whether the trial court abused its discretion by

admitting testimony of an investigating officer who conversed with appellant in Spanish
and later testified about that unrecorded conversation. Allegedly, the testimony was
                                                                                                     1
inadmissible because the officer was not a certified court interpreter. We will affirm.

        Background

        After a twenty-six year relationship between appellant and Elena G., the couple

separated. The State alleged that on October 23, 2015, appellant assaulted Elena.

Police were summoned, but appellant left before they arrived. Fort Worth police officer

Angelia Arredondo contacted appellant to talk to him about Elena’s allegations.

Because appellant spoke only Spanish and because Arredondo also spoke Spanish,

the two spoke in Spanish.            During that unrecorded conversation, appellant denied

slapping Elena but admitted that he grabbed her and shook her.

        On November 13, appellant again confronted Elena. Elena reported and the

State alleged that appellant grabbed her by her throat and smeared mayonnaise on her.

Appellant fled before police arrived, but Arredondo again contacted appellant. During

this unrecorded conversation, which was also in Spanish, appellant denied assaulting

Elena but admitted smearing mayonnaise on her hair.

        At trial, Arredondo testified to the incriminating statements appellant made during

their telephone conversations. Appellant objected on the basis that she was not a

certified court interpreter. The trial court overruled the objection.

        Discussion: Impact of Article 38.30

        Appellant maintains that article 38.30 of the Texas Code of Criminal Procedure

serves as the basis for exclusion of Officer Arredondo’s testimony because she was not



        1
           Because this appeal was transferred from the Second Court of Appeals, we are obligated to
apply its precedent when available in the event of a conflict between the precedents of that court and this
court. See TEX. R. APP. P. 41.3.

                                                    2
qualified or certified “to be what was, in effect, a courtroom interpreter.” Article 38.30(a)

provides as follows:

       When a motion for appointment of an interpreter is filed by any party or on motion
       of the court, in any criminal proceeding, it is determined that a person charged or
       a witness does not understand and speak the English language, an interpreter
       must be sworn to interpret for the person charged or the witness. Any person
       may be subpoenaed, attached or recognized in any criminal action or
       proceeding, to appear before the proper judge or court to act as interpreter
       therein, under the same rules and penalties as are provided for witnesses. In the
       event that the only available interpreter is not considered to possess adequate
       interpreting skills for the particular situation or the interpreter is not familiar with
       use of slang, the person charged or witness may be permitted by the court to
       nominate another person to act as intermediary between the person charged or
       witness and the appointed interpreter during the proceedings.

TEX. CODE CRIM. PROC. ANN. art. 38.30(a) (West Supp. 2016).

       While Arredondo may not have been a certified interpreter, her ability to interpret

the Spanish language was developed at trial. The evidence indicated she (1) spoke

and wrote Spanish fluently; (2) has spoken Spanish since birth; (3) completed an eight-

month Spanish course through the police academy; (4) was certified by the Fort Worth

Police Department to act as a “signal 73 translator,” that is, an officer who may be

dispatched whenever a Spanish-speaking officer is needed at a scene; (5) was familiar

with “Tex-Mex,” though not familiar with Spanish spoken in Spain; and (6) has

translated for the department on many occasions.

       The Fort Worth Court of Appeals addressed the argument before us in Rodriguez

v. State, No. 02-05-00398-CR, 2007 Tex. App. LEXIS 460, at *7–9 (Tex. App.—Fort

Worth Jan. 25, 2007, pet. ref’d) (mem. op., not designated for publication), and rejected

it.2 There, Rodriguez “complain[ed] that the trial court erred by allowing testimony from

an uncertified police interpreter regarding [Rodriguez]’s allegedly incriminating


       2
           Appellant did not mention Rodriguez in his brief.

                                                      3
statements.” Id. at *7. “Detective Hernandez interviewed [him] in Spanish and a portion

of the interview was tape recorded. The taped portion . . . was translated by a certified

court interpreter. The trial court allowed into evidence [Rodriquez]’s statements made

to Detective Hernandez before the recorder was turned on.”              Id.   The record in

Rodriguez also illustrated that Detective Hernandez had experience in speaking

Spanish similar to that of Arredondo here. This experience and these qualifications

swayed the Court to reject Rodriguez’s argument, and in doing so it stated the following:

       By its very terms, article 38.30(a) governs the use of interpreters in court
       proceedings, not police interviews. What [appellant] is proposing would
       require every bilingual police officer to be a certified interpreter in order to
       testify to a suspect’s incriminating statements or to record every
       conversation with a non-English speaking suspect. The statute simply
       does not require this. Had the legislature . . . desired to impose this
       requirement, it would have done so. “Where the statute is clear and
       unambiguous[,] the Legislature must be understood to mean what it has
       expressed, and it is not for the courts to add or subtract from such a
       statute.” Coit v. State, 808 S.W.2d 473, 475 (Tex. Crim. App. 1991) [(en
       banc)].

Rodriguez, 2007 Tex. App. LEXIS 460, at *8.

       The appeal before us being transferred from the Fort Worth Court of Appeals, we

must apply that court’s decision in Rodriquez here. The officer need not have been a

certified court interpreter as a condition to having her testimony of the unrecorded

conversation admitted.     Accordingly, we overrule appellant’s sole point of error and

affirm the trial court’s judgment of conviction.




                                                                 Per Curiam

Do not publish.




                                              4